DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/13/2021 has been entered.

Response to Arguments
The amendment filed on 12/13/2021 has been accepted and entered. Accordingly, Claims 1, 8, and 15 have been amended. Claims 3, 5, 6, 10, 12, 13, 17, 19 and 20 has canceled.
Claims 1-2, 4, 7-9, 11, 14-16, and 18 are currently pending. 


Response to Arguments
Applicant’s arguments: see Pages 8 to 10 of the Amendment filed 12/13/2021, with respect to claims 1-2, 4, 7-9, 11, 14-16 and 18, in conjunction with amendments “the SR-TE policy is associated with the service route; the service route is associated with at least one of the following: Border Gateway Protocol (BGP); and Locator/Identifier Separation Protocol (LISP); the SR-TE policy comprises a security level constraint; the security level constraint is a value representing a level of Trustworthiness; the SR-TE policy comprises an explicit candidate path; the explicit candidate path comprises a segment ID (SID) list; and the explicit candidate path is invalidated if a security level of at least one SID within the SID list is less than the security level constraint” has been fully considered and are persuasive. Therefore, rejections of claims 1-2, 4, 7-9, 11, 14-16 and 18 have been withdrawn.
Allowable Subject Matter
Claims 1-2, 4, 7-9, 11, 14-16, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:

Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “the SR-TE policy is associated with the service route; the service route is associated with at least one of the following: Border Gateway Protocol (BGP); and Locator/Identifier Separation Protocol (LISP); the SR-TE policy comprises a security level constraint; the security level constraint is a value representing a level of Trustworthiness; the SR-TE policy comprises an explicit candidate path; the explicit candidate path comprises a segment ID (SID) list; and the explicit candidate path is invalidated if a security level of at least one SID within the SID list is less than the security level constraint” have overcome the cited prior art. An updated search has been performed and no prior art has been found 
	Saad et al. (U.S Patent Application Publication No. US 2018/0041420 A1), which is directed to a segment routing traffic engineering (SR-TE) system; and teaches that a system with one or more processors; one or more computer-readable non-transitory storage media coupled to the one or more processors and comprising instructions that, when executed by the one or more processors, cause one or more routers to perform operations and, processor of one or more routers to perform operations; receiving network traffic paths; determining that the packet traffic flow matches a service route and, determining that the network traffic flow matches a service or tunnel e.g., low latency tunnel/service and, the traffic flow/the MPLS-to-MPLS internal traffic route in the FIB matches/ determines a service tunnel; steering packets/the network traffic into a segment routing for traffic engineering (SR-TE) policy and, steering packets/the network traffic into a segment routing for traffic engineering (SR-TE) policy/comparing SR-TE policies based on path computation element (PCE) of the control plane path loop detection mechanism and, a segment routing for traffic engineering (SR-TE) policy; SR-TE policy is associated with the list of SR segments/the set of segments and, SR-TE policy is associated with the service route or path; 
	Ray Mota (“Segment Routing, ACG Research Paper”, 2018 ACG Research), which is directed to segment routing technology for IP/MPLS and IPV6 system; and teaches that SRTE Advantage: Simple and Scalable, the SR-TE policy comprises constraints-based routing and flexible policies using Algorithms and, the SR-TE policy comprises a security level constraint when “automation enables SRTE to scale on                                           	                                           	Yamaoko et al. (U.S. Patent Application Publication No. U.S Pub 2007/0192484 A1), which is directed to a distributed authentication network system; and teaches that the security level is a value showing the trustworthiness level such as low or high and, the security level in the user context information is set at “1” because his/her trustworthiness is highest “security is lowest” and, the security level of the user context information is set at “5” because his/her trustworthiness is lowest “security is highest” (Para [0064] Fig.3).
	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “the SR-TE policy is associated with the service route; the service route is associated with at least one of the following: Border Gateway Protocol (BGP); and Locator/Identifier Separation Protocol (LISP); the SR-TE policy comprises a security level constraint; the security level constraint is a value representing a level of Trustworthiness; the SR-TE policy comprises an explicit candidate path; the explicit candidate path comprises a segment ID (SID) list; and the explicit candidate path is invalidated if a security level of at least one SID within the SID list is less than the security level constraint” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414